Citation Nr: 0418620	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  00-18 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for dermatititis, to 
include as an undiagnosed illness manifested by a skin rash 
on body.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from July 1987 to July 
1992.  He served in Southwest Asia during the Persian Gulf 
War.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied service connection for dermatitis. 


FINDING OF FACT

The evidence reflects that the veteran has a generalized skin 
disorder, currently diagnosed as inverse psoriasis, that is 
related to service.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, a generalized skin 
disorder was incurred in active service.  38 U.S.C.A. §§ 
1131, 1153, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a dermatitis as related to his Persian Gulf 
service.  The record reflects his Persian Gulf service in 
Southwest Asia, although service medical records are not 
available.

The report of an August 1992 VA examination did not reveal 
evidence of a skin problem apart from a sunburn.  The medical 
history in this examination revealed a history of 
"hemorrhoids" described as itching and burning in the 
rectal area, although no hemorrhoids were noted on 
examination.  

A February 1993 National Guard report of medical examination 
shows that clinical evaluation of the skin was normal.  In a 
report of medical history completed by the veteran at that 
time, he denied a history of skin disease.  

A March 1997 VA Persian Gulf examination shows that physical 
examination of the rectum revealed a history of rectal rash 
since April 1991.  The rash was said to be "spreading."  
There was no sign of a rash shown on examination.  

A December 1997 National Guard report of medical examination 
shows that clinical evaluation of the skin was normal.  In a 
report of medical history completed by the veteran at that 
time, he denied a history of skin disease.  

VA treatment records revealed that in March 1998, the veteran 
sought treatment for a rash that he felt was connected to 
Desert Storm.  He gave a history of dermatitis since serving 
in Saudi Arabia.  Another March 1998 treatment note reported 
generalized rash primarily on the rectum for seven years.  
There was no documented history of contact or association of 
some relief with topical medication.  The veteran indicated 
that he had been seen in VA with no diagnosis or treatment.  
The diagnosis was dermatitis.  

In May 1998, the veteran was seen for complaints of recurrent 
perianal rash times seven years.  He complained that the rash 
was unresponsive to medications he had been using. He 
reported that the rash was associated with crusting and 
fissuring and could spread to involve the groin area.  The 
examiner stated that the perineum and scrotum were clear on 
that day.  The assessment was pruritis of unknown etiology.  

An August 1998 dermatology consult revealed that the veteran 
was followed up for rash which occurred in primarily in the 
peri anal area, was very pruritic and tended to come and go.  
This consult also noted that the veteran reported that the 
peri anal discomfort had primarily subsided, but he did have 
two itchy areas of his chest.  The findings were of lightly 
erythematous blanchable patches, two areas on the right and 
left upper chest.  There were also some findings of erythema 
of perianal area and gluteal fold.  The assessment was 
pruritis versus seborrheic dermatitis versus chronic 
uticaria.  A January 1999 treatment record followed up 
complaints of perianal itching in which the veteran gave a 
history of the rash occasionally spreading over his whole 
body.  An April 1999 neurology consult likewise revealed a 
history of the veteran having problems with an itchy rash 
around the anus and occasionally over his body up to his 
neck.  No skin lesions were noted on examination.  

A May 1999 VA chart note included findings of a rash in the 
perianal area, described as patches of erythematous raised 
macular lesions, erythematous rash to the anal area and 
genitals.  The assessment included dermatitis, generalized 
and dermatitis to perineum.  The examining physician opined 
that the veteran definitely had a dermatitis involving his 
body and a different dermatitis involving his genital and 
anal areas.  This physician further opined that given the 
veteran's history of having had contact with unknown 
explosives and a poor hygienic environment he was exposed to 
during the Gulf War, it was with the highest medical 
probability that this skin condition was directly related to 
his military service and that he would probably have this 
undiagnosed skin condition for the rest of his life.  

VA treatment records from April 2000 reflect continued 
problems with rectal itching described as pruritis, with the 
pruritis said to have become more generalized and spreading 
over his body.  

A September 2001 VA examination and claims file review 
addressed the veteran's complaints of perianal itching.  The 
veteran reported that the itching was accompanied by a rash 
on the buttocks sometimes as much as twice a week.  The rash 
was said to last only one to two days.  The objective 
examination yielded no findings of a skin rash on any area of 
the skin.  The diagnosis was pruritus ani.  

In a December 2001 rating decision, the veteran was granted 
service connection for pruritis ani by the RO.  This rating 
did not address any skin condition elsewhere on his body 
besides the rectal area.  

VA treatment records reflect continued problems with skin 
itching as reported in April 2002.  The rash was said to have 
been most common on flexor surfaces of the knees and elbows 
and intertrigium of the groin and buttocks.  In May 2002 he 
was seen for complaints of rash on his arms, back and groin.  
A very light rash was noted under bilateral arms and on the 
back.  The groin area was noted to have a red rash with 
satellite lesions, suspicious for candida infection.  In July 
2002, the veteran presented with a new area of rash on the 
palmar surface, left hand, which was dry, scaly and itchy.  
He also had a lesion on the right thumb.  He still had a 
light pink rash in the axilla, anticubitals and groin.  He 
continued to have complaints of a rash on the hands, axilla 
and groin.  An October 2002 treatment record described the 
veteran as continuing a chronic uticarial rash, involving the 
hands, groin, perianum and axillae.  

A December 2002 dermatology consult reflects active problems 
described as pruritis ani, arthropathy and idiopathic 
urticaria.  He gave a 10 year history of chronic idiopathic 
urticaria.  At the time of this visit he complained of rash 
in bilateral armpits, groin, perianal skin.  The findings 
were of erythematous slightly brown pigmented patches to 
bilateral groin spanning posteriorly to perianal skin and 
intergluteal cleft.  Bilateral axilla was notable for well 
demarcated erythematous plaques with lichenification and 
scale noted.  A focal area of erythematous papules coalescent 
into a plaque in the right volar forearm.  The assessment was 
idiopathic urticaria with none found at the consult.  Also 
assessed was likely contact dermatitis; severe seborrheic 
dermatitis vs. inverse psoriasis could not be ruled out.  

A January 2003 dermatology clinic consult reflected findings 
of diffuse large poorly demarcated erythematous plaques 
involving bilateral groin spanning to posterior perianal and 
intergluteal skin with brown hue and focal erythemaous 
papules.  Axilla, bilateral anticubital fossae with 
erythematous plaques with lichenification were noted.  The 
assessment was seborrheic dermatitis versus allergic contact 
dermatitis versus inverse psoriasis.  A punch biopsy was done 
in January 2003 and revealed a diagnosis of inverse 
psoriasis.  

Other treatment records from April 2003 through December 2003 
reflect continued treatment for skin problems that now 
carried the diagnosis of inverse psoriasis.  In April 2003 
the skin rash was said to affect the gluteal cleft, popliteal 
fosa and both palms of his hands.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2003).

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006. 38 C.F.R. § 3.317(a) (2003).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103 (Dec. 27, 2001). This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multi symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi symptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. These statutory 
amendments are effective from March 1, 2002. 38 U.S.C.A. §§ 
1117, 1118 (Effective and Applicability Provisions) (West 
2002).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2003).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

A review of the evidence reflects that the veteran's skin 
condition affecting other areas of his body besides his 
rectal area, and currently carrying the diagnosis of inverse 
psoriasis, is as likely as not related to service.

Specifically, the May 1999 VA chart note, which assessed a 
generalized dermatitis over the body and a different 
dermatitis involving his genital and anal areas, contains the 
opinion that given the veteran's history of having had 
contact with certain environmental factors during the Gulf 
War, it was with the highest medical probability that his 
skin conditions were directly related to his military 
service.

Moreover, the VA treatment records from 1998 through 2003 
repeatedly show instances suggesting that the veteran's skin 
condition, now diagnosed as inverse psoriasis, involved the 
rectal area, but spread elsewhere on the body.  Most recently 
in 2003, it was noted to involve both hands.  The Board notes 
that service connection is already in effect for the rash 
involving the rectal area, classified as pruritis ani.  
Although there is earlier evidence suggesting that the rectal 
rash is a separate condition from the skin rash elsewhere on 
the body, the most recent records from 2003 suggest that it 
all stems from the same pathology diagnosed as inverse 
psoriasis.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Here, there is competent medical evidence of record 
supporting the veteran's claim that his skin disorder, which 
he calls dermatitis, began in service.  There is no competent 
medical that conflicts with this finding.  

Thus, in view of this evidence, and with application of the 
benefit of the doubt rule, the Board concludes that the skin 
disorder, currently diagnosed as inverse psoriasis is related 
to service.  Accordingly, service connection is granted for a 
generalized skin disorder.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. Seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

The claim for entitlement to service connection for a 
generalized skin disorder is granted.  



	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



